Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 1 of 7




                     EXHIBIT 5
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 2 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                      Page 1

1                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
2
     - - - - - - - - - - - - - - -x
3       NEW YORK IMMIGRATION                   :
        COALITION, et al.,                     :
4                                              :
             Plaintiffs,                       :
5                                              :   Case No.
            v.                                 :
6                                              :   1:18-CF-05025-JMF
        UNITED STATES DEPARTMENT               :
7       OF COMMERCE, et al.,                   :
                                               :
8            Defendants.                       :
     - - - - - - - - - - - - - - -x
9                                              Friday, October 12,2018
                                                           Washington, D.C.
10
11
12   Videotaped Deposition of:
13                        JOHN     M. ABOWD, Ph.D.,
14   called for oral examination by counsel for the
15   Plaintiffs, pursuant to notice, at the law offices of
16   Arnold & Porter Kaye Scholer, LLP, 601 Massachusetts
17   Avenue, Northwest, Washington, D.C. 20001-3743,
18   before Christina S. Hotsko, RPR, CRR, of Veritext
19   Legal Solutions, a Notary Public in and for the
20   District of Columbia, beginning at 9:06 a.m., when
21   were present on behalf of the respective parties:
22

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 3 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                     Page 287

1    qualitative information that we have done after

2    many censuses, I know after all the recent ones,

3    to try to get a better idea in the hard-to-count

4    populations of what the issues were.

5          Q.     So the one acronym you used that I'm not

6    familiar with R&M.

7          A.     Oh, research and methodology.                    That's the

8    directorate that I'm in charge of.                      Sorry.

9          Q.     And who's the individual you were

10   referring to who just retired?

11         A.     Patricia Suerte.             I'm not sure I can

12   spell the last name, but I could correct it when

13   the transcript comes through.

14         Q.     Okay.      Shifting gears, if you want to go

15   back to your report, Exhibit -- I'm sorry, page 3,

16   Exhibit 1.        I want to ask just one more series of

17   questions about conclusion 2.

18                So with regard to the first sentence of

19   conclusion 2, why hasn't the Census Bureau

20   conducted a study to see if there's credible

21   quantitative evidence that the addition of a

22   citizenship question in the 2020 census would




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 4 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                     Page 288

1    increase the net undercount or increase

2    differential net undercounts for identifiable

3    subpopulations?

4                 MS. WELLS:         Object to the form.

5                 THE WITNESS:          Because we believe the

6    qualitative analysis that we've already produced

7    is sufficient to justify our recommendation not to

8    ask the question.

9    BY MR. FREEDMAN:

10         Q.     Has anybody within the Census Bureau

11   proposed doing that additional analysis to produce

12   credible qualitative evidence that the addition of

13   a citizenship question in the 2020 census will

14   increase the net undercount or increase the

15   differential net undercounts for identifiable

16   subpopulations?

17         A.     Yes.

18         Q.     Who?

19         A.     Me.

20         Q.     And what happened?

21         A.     Well, I had to do a feasibility study by

22   discussing it with the experts and determining




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 5 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                     Page 289

1    whether they had artifacts that might be useful

2    for that or, if not, whether the methods that we

3    are experienced in implementing for dual system

4    estimation could be used for that.

5                 I consulted internal experts, including

6    the person I consider to be the world's biggest

7    expert on this, and they didn't think that we

8    could do it.

9          Q.     Is that still an open question, whether

10   you can do it?

11         A.     It's not an open question as to whether I

12   should devote staff research time to doing it.

13   I'd say it's an open question as to whether the

14   coverage measurement program could be used for

15   that purpose.          Yes.

16         Q.     So whose decision was it not to undertake

17   any analysis to see if the --

18         A.     So we don't make decisions like that,

19   like chain of command on things like that.                             It was

20   within my scope of authority to assemble the team

21   to do that.         I would have had to pull most of them

22   off their current 2020 operations and divert them




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 6 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                       Page 290

1    from other research projects that are directly

2    related to other interests.

3                    And as I've said, we didn't believe that

4    credible quantitative information about net

5    undercounts was necessary for our recommendation

6    to the Secretary or to defend our current

7    mitigation.

8                    All of the components are going to be

9    affected.          And they could drive the net

10   undercounts way up or they could drive them way

11   down.        And I wish that I had a better assessment

12   of that, but it is my expert opinion that the

13   resources required to do that are better deployed

14   in making the 2020 census work.

15           Q.      In terms of the OMB clearance package,

16   who is responsible for approving the package to

17   send to OMB at the Census Bureau?

18           A.      So the responsibility for preparing it

19   lies with the program area that wants to do the

20   activity.          So the responsibility for preparing it

21   lies with the associate director for decennial

22   census.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 527-5 Filed 11/13/18 Page 7 of 7
                            Dr. John M. Abowd , Ph.D.


                                                                   Page 319

1                    CERTIFICATE OF NOTARY PUBLIC

2                I, CHRISTINA S. HOTSKO, the officer before

3    whom the foregoing deposition was taken, do hereby

4    certify that the witness whose testimony appears in

5    the foregoing deposition was duly sworn by me; that

6    the testimony of said witness was taken by me in

7    stenotypy and thereafter reduced to typewriting under

8    my direction; that said statement is a true record of

9    the proceedings; that I am neither counsel for,

10   related to, nor employed by any of the parties to the

11   action in which this statement was taken; and,

12   further, that I am not a relative or employee of any

13   counsel or attorney employed by the parties hereto,

14   nor financially or otherwise interested in the

15   outcome of this action.

16

17                                              <%14615,Signature%>

18                                           CHRISTINA S. HOTSKO

19                                    Notary Public in and for the

20                                        District of Columbia

21   My commission expires:

22   November 14, 2021




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
